944 F.2d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John D. ALSTATT, Petitioner-Appellant,v.Wallace G. WILKINSON, Frederic J. Cowan, Jr., Dewey Sowders,Respondents-Appellees.
No. 91-5583.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1991.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and HARVEY, Senior District Judge.*

ORDER

2
John D. Alstatt, a Kentucky prisoner, requests appointment of counsel and preparation of a transcript on appeal from the judgment of the district court that dismissed his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In his habeas petition, Alstatt sought release from the North Point Training Center in order to donate a kidney to his brother James.   Alstatt claimed a constitutional right to release to donate his kidney and also asserted his brother's right to life as grounds for release.   However, before Alstatt's petition could be filed, James Alstatt died in April of 1991.   The district court subsequently dismissed Alstatt's petition on its own motion for failure to state a claim on which relief can be granted.


4
Upon review, we affirm the judgment dismissing Alstatt's petition.   Alstatt alleges no constitutional violation which would entitle him to release under 28 U.S.C. § 2241(c)(3).   While the constitution does afford Alstatt a due process right to adequate medical care while incarcerated, it does not offer any liberty interest to release him to ensure his brother's adequate medical care.   See Fitzke v. Shappel, 468 F.2d 1072, 1077 (6th Cir.1972).


5
Accordingly, Alstatt's requests for appointment of counsel and a transcript at government expense are denied.   The judgment of the district court is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation